Citation Nr: 0533709	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-34 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining one-time dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1949 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which denied service connection for 
pyorrhea.  It appears from the laws and regulations contained 
in the statement of the case that the RO considered the 
question of entitlement to service connection for purposes of 
eligibility for dental treatment (although it referred a 
claim of eligibility for treatment to a VA medical center).

In his substantive appeal the veteran made clear that he was 
not seeking service connection for a dental disability, 
except for purposes of treatment.  Accordingly, his appeal 
with regard to a claim for service connection for pyorrhea 
for purposes other than eligibility for treatment is deemed 
withdrawn.  38 C.F.R. § 20.204 (2005).

FINDING OF FACT

The veteran's teeth were extracted and replaced with dentures 
in service, and he filed a claim for service connection for 
his dental condition within 90 days of separation from 
service.  


CONCLUSION OF LAW

The veteran is entitled to service connection for one-time 
dental treatment under Class II eligibility criteria.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Factual Background

On his service enlistment examination in November 1950, the 
veteran checked "yes" in response to the question, "Have 
you ever had or have you now trench mouth or pyorrhea?"  On 
examination, teeth 1, 3, 15, 16, 17, 18, 31, and 32 were 
noted as missing.  Teeth 4, 7, 8, 9, 10, 11, 20, and 29 were 
noted as restorable.  Tooth 6 was noted as non-restorable.  
The October 1954 separation and re-enlistment examination 
indicates that all teeth had been replaced by dentures.  This 
report also stated that the veteran had Vincent's stomatitis 
in 1952 which was treated and cured.  The veteran's September 
1970 medical board examination at separation notes the 
presence of fixed partial dentures.  

In December 1970, one month after separation from service, 
the veteran filed a claim for service connection for a number 
of conditions, including "edontous," which he noted to have 
occurred in 1951.  While the RO addressed the other claimed 
conditions, service connection for a dental condition was 
never addressed until the veteran filed a claim for service 
connection for pyorrhea in October 2002.  In his claim the 
veteran stated that he had all his teeth extracted in 1952 in 
service and replaced with dentures.  


III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only and 
not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.  

The types of dental disorders that may be compensable include 
irreplaceable missing teeth, and disease or damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

The veteran has explicitly stated that he is seeking service 
connection only for treatment purposes.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(a)(1)(A); 
38 C.F.R. § 17.161(a).  In this case, as noted above, the 
evidence does not show that the veteran has an adjudicated 
service-connected compensable dental condition, nor does he 
allege that his claimed dental condition would warrant a 
compensable rating.  Therefore, entitlement to Class I dental 
treatment cannot be granted.  

Class II eligibility is available for veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if the veteran was 
discharged under conditions other than dishonorable, from a 
period of active military service of not less than 180 days, 
application for such treatment was made within one year after 
such discharge or release, and a VA dental examination was 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(2)(i).  

The veteran was discharged under honorable conditions and 
clearly meets the 180 days of service requirement.  

The veteran clearly filed a claim for service connection for 
a dental condition in December 1970, less than 90 days after 
his discharge in November 1970.  A claim for service 
connection for a dental condition is also considered to be a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).  Thus, the veteran made a timely 
application for dental treatment.  

The veteran was not afforded a VA dental examination within 
14 months after discharge; however, because the veteran made 
an application for service connection the month following 
discharge, the Board finds that any delay in the VA dental 
examination is through no fault of the veteran.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15.566 (1997); 38 C.F.R. § 3.306(b)(1).  

The significance of Class II(a) eligibility is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

In this case, the veteran does not claim that he sustained 
"trauma" during service, nor does the record contain any 
evidence of such trauma, thus, he does not meet Class II(a) 
eligibility requirements.  

Class II(b) or (c) eligibility extends to veterans having a 
service-connected noncompensable dental condition who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the veteran's Form DD 214 
does not reflect that he was a prisoner of war, nor does he 
assert the same.  Thus, he does not meet the criteria for 
Class II(b) or (c) treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g),(h),(i).  
None of these categories are applicable to the veteran in 
this case.  

As his service medical records clearly demonstrate that the 
veteran was treated for Vincent's stomatitis in service, and 
had his teeth replaced with dentures, the veteran is entitled 
to service connection for purposes of one-time treatment 
under Class II eligibility as provided for in 38 C.F.R. 
§ 17.161(b)(2).  


ORDER

Entitlement to service connection for a dental condition, for 
one-time treatment purposes, is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


